Citation Nr: 0943925	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to 
September 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to a TDIU.

In September 2009, the veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  A transcript of her testimony is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  At the time she submitted her TDIU 
claim, service connection was in effect for the following 
disabilities:  major depressive disorder, rated as 30 percent 
disabling; cervical strain, rated as 20 percent disabling; 
thoracolumbar strain, rated as 20 percent disabling; left 
foot stress fracture status post accessory navicular removal 
with small scar, rated as 10 percent disabling, and right 
foot stress fracture status post accessory navicular removal 
with small scar, rated as 10 percent disabling.  The combined 
rating was 70 percent at the time the initial TDIU claim was 
filed, in January 2007.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

At the time of the June 2007 claim, the Veteran's combined 
disability rating was 70 percent, but she did not have at 
least one disability rated at 40 percent or more.  However, 
during the pendency of this appeal, the RO issued a rating 
decision in June 2009 that increased the 30 percent rating to 
50 percent for the service-connected major depressive 
disorder and panic disorder.  Thus, the current combined 
disability rating is now 80 percent, and, more importantly, 
the Veteran now meets the schedular requirements for TDIU as 
she has at least one service-connected disability rated at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Accordingly, the only remaining 
question is whether the Veteran is indeed unable to maintain 
or sustain gainful employment as a result of her service-
connected disabilities.  

In response to her TDIU claim, the Veteran was examined by 
VA.  At a VA psychiatric examination in June 2009, the 
examiner opined that the Veteran was not unemployable because 
of her depression alone.  The examiner indicated that the 
Veteran could, at least as likely as not, do some sedentary 
clerical work, albeit with some difficulty.

At a June 2009 VA orthopedic examination, the examiner 
acknowledged the Veteran's service-connected mild 
degenerative disc disease of the lumbar spine, mild 
degenerative disc disease of the cervical spine and 
arthralgia, and status post reconstructive surgery bilateral 
foot with history of stress fracture, and indicated that 
these service-connected disabilities caused mild to moderate 
impairment; but stated that those disabilities, alone, were 
less likely than not attributable to her inability to obtain 
gainful employment with respect to her physical and sedentary 
activities.  

The June 2009 opinions are inadequate for purposes of 
determining whether the Veteran is unemployable due to her 
service-connected disabilities, because neither examiner 
considered all of the Veteran's service-connected 
disabilities, in combination, when providing their opinion 
regarding employability.  
Unfortunately, no examiner opined as to whether the Veteran's 
service-connected disabilities, when considered in 
combination, render the Veteran unemployable, based on her 
education and employment history, but not age.  This issue 
must be addressed before a determination can be made in this 
case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all pertinent VA and/or private 
treatment and/or employment records 
relevant to the TDIU claim on appeal.

2.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran's service-connected orthopedic 
disabilities of the neck, low back and 
feet and the service-connected major 
depression, in combination, but without 
consideration of any non-service-connected 
disabilities and age, render her unable to 
secure or follow a substantially gainful 
occupation.  The examiner must be provided 
with the claims file for review in 
conjunction with the examination.  In 
providing his or her opinion on the matter 
of employability, the examiner should 
consider, in particular, the Veteran's 
statements, the previous VA examination 
reports, the September 2009 hearing 
transcript, and any additional pertinent 
evidence added to the file pursuant to 
this remand.  A complete rationale should 
accompany all opinions.

3.  Then, readjudicate the Veteran's claim 
for entitlement to a TDIU.  If the 
decision remains adverse to the Veteran, 
provide the Veteran and her representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


